Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims of the present invention are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16749320. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one or ordinary skill in the art at the time of the invention to have 3 divert thrusters as claimed or any number as desired to achieve the desired rotational and attitude control.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-10, 12, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morgan et al. (US 9068808).

The rejection of claim 1 is applied mutatis mutandis to claim 17, claim 17 is rejected.
Re’ Claim 2. (Original) Morgan discloses wherein for all of the attitude control thrusters the radial thrust component is nonzero and the circumferential thrust component is nonzero (clearly shown in the Figures).
Re’ Claim 6, 18. (Currently Amended) Morgan discloses wherein a first flow passage provides pressurized gas from the solid rocket motor to the attitude control thrusters of one of the pairs of attitude control thrusters; and wherein a second flow passage provides pressurized gas from the solid rocket motor to the attitude control thrusters of another of the pairs of attitude control thrusters (Shown in Fig. 3)
Re’ Claim 7. (Original) Morgan discloses wherein the first flow passage provides pressurized gas to a first manifold that is mechanically coupled to the attitude control thrusters of the one of the pairs of attitude control thrusters; and wherein the second flow passage provides pressurized gas to a second manifold that is mechanically coupled to the attitude control thrusters of the another of the pairs of attitude control thrusters. (Shown in Fig. 3) and controlled by Pintle mechanisms.
Re’ Claim 8. (Currently Amended) Morgan discloses further comprising a control loop operatively coupled to the divert thruster system and the attitude control system; wherein the control loop provides commands regarding the thrust needed at the attitude control thrusters and at divert thrusters of the divert thruster system (disclosed in Column 4)
Re’ Claim 9. (Original) Morgan discloses wherein the control loop includes a mixing/limiting logic block that receives input from an autopilot, from a guidance system, and from an attitude control block. (disclosed in Column 4)
Re’ Claim 10. (Currently Amended) Morgan discloses further comprising a sensor 20 operatively coupled to the divert thruster system and the attitude control system.
Re’ Claim 12. (Currently Amended) Morgan discloses The vehicle of claim 1, wherein the vehicle is an exoatmospheric vehicle. (Col 2: 39) used in space.
Re’ Claim 14. (Currently Amended) Morgan discloses The vehicle of claim 1, wherein the divert thruster system includes divert thrusters located longitudinally substantially at a center of gravity of the vehicle. (Obvious and best understood from Fig. 1 and the placement of the thrusters)
Re’ Claim 15. (Currently Amended) The vehicle of claim 1, further comprising an axially-aligned thruster operatively coupled to the solid rocket motor to receive pressurized gasses output by the solid rocket motor. Along 28
Re’ Claim 16. (Original) The vehicle of claim 15, wherein the axially-aligned nozzle is coincident with a central longitudinal axis of the kinetic energy vehicle. Along reference 28
Re’ Claim 19. (Currently Amended) The method of claim 17 further comprising translating the vehicle during flight using divert thrusters of a divert thruster system of the vehicle. (disclosed in Column 4)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 11, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 9068808).
Re’ Claim 3-5. (Original) Morgan does not specifically disclose wherein for each of the attitude control thrusters the circumferential thrust component is greater than the radial thrust component, wherein the radial thrust components of all of the attitude control thrusters are substantially the same, or wherein the magnitude of the circumferential thrust components are all substantially the same. It would have been obvious to one or ordinary skill in the art at the time of the invention to provide varying amounts of thrust to the different thrust components to achieve the desired rotational and attitude control.
Re’ Claim 11. (Original) Morgan does not specifically disclose The vehicle of claim 10, wherein the sensor is an electro- optical/infra-red (EO/IR) sensor. It would have been an obvious design choice for one of ordinary skill in the art at the time of the invention to use any desired sensor to determine the conditions for controlling the flight and attitude of the rocket. 
Re’ Claim 13, 20. (Currently Amended) Morgan does not specifically disclose The vehicle of claim 1, wherein the divert thruster system includes three divert thrusters circumferentially substantially evenly spaced about a perimeter of the vehicle. It would have been obvious design choice to one or ordinary skill in the art at the time of the invention to have 3 divert thrusters as claimed or any number as desired to achieve the desired rotational and attitude control.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In regards to the language related to nonzero thrust additional cited references which disclose thrust at a radial angle apply. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642